EXHIBIT 10.37
November 23, 2009
Carl Rossetti
Time Warner Cable Inc.
60 Columbus Circle
New York, New York 10023
Dear Carl:
In accordance with the provisions of Section 1 of the Amended and Restated
Employment Termination Agreement (the “Agreement”) dated as of June 1, 2000, as
amended, between you and Time Warner Entertainment Company, L.P., a subsidiary
of Time Warner Cable Inc. (the “Company”), notice is hereby given to you of the
Company’s determination to extend the term of the Agreement for an additional
year with a minimum base salary of $500,000 and a bonus target of 100% of your
base salary.
Please indicate your acceptance of the foregoing extension of the Agreement by
signing the enclosed copy of this letter and returning it to Tammy A. Burns in
Corporate Human Resources, Executive Compensation, in Charlotte, NC no later
than December 20th. Pursuant to Section 1 of the Agreement, failure to do so
will be deemed an election by you to terminate your employment without cause
pursuant to Section 5(a) of the Agreement.

            Sincerely,


TIME WARNER ENTERTAINMENT COMPANY, L.P.,
a subsidiary of TIME WARNER CABLE INC.
      By:        /s/ Tomas Mathews              TOMAS MATHEWS       
     EXECUTIVE VICE PRESIDENT,
     HUMAN RESOURCES     

          AGREED AND ACCEPTED:


Carl Rossetti
         /s/ Carl Rossetti                  

Date:   December 9, 2009

 

